Case 1:21-cv-00053-RBW Document 1 Filed 01/04/21 Page 1of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

No:__ Case: 1:21-cv—00053

Assigned To : Unassigned

Assign. Date : 1/4/2021

v- Description: FOIA/Privacy Act (1- DECK)

RONALD WHEELER

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION

UNITED STATES DRUG ENFORCEMENT ADMINISTRATION

COMPLAINT
Plaintiff Ronald Wheeler brings this action under the Freedom of
Information/Privacy Act 5 U.S.C. §§552(a), against Defendants Department
of Justice ("DOJ"), Federal Bureau of Investigation ("FBI"), and the Drug
Enforcement Administration ("DEA"), seeking disclosure of records relating
to deceased subject Daniel Thomas, and waiver under 5 U.S.C. §§552(a)(4)
(A)(iii) of all fees.
JURISDICTION

1. This Court has jurisdiction pursuant to 5 U.S.C. §522(a)(4)(B).

PARTIES
2. Plaintiff Ronald Wheeler is presently incarcerated at the State
Correctional Institution at Somerset ("SMR"), Somerset, PA. 15510.
3. Defendants DOJ, FBI and DEA are federal agencies subject to 5 U.S.C.
§522(a)(3).

FACTS

4. On November 13, 1982, Daniel Thomas was shot and killed after exiting a
bar in Bristol, Pennsylvania.

5. Based on information disclosed by state law enforcement agencies, area

eS

RECHIVED
Mail Ryom

    
      

 

 

 

 

7 la D. Caesar, Clerk of Court
us petrict Court, District of Columbia

   
Case 1:21-cv-00053-RBW Document 1 Filed 01/04/21 Page 2 of 3

2s
newspapers reported Thomas had been a major drug trafficker who became an
informant after a 1977 conviction whose assistance led to the 1977 arrest
by state and federal authorities of an area community activist on drug
charges. Nov. 14, 21, 1982 Bucks Co. Courier Times articles, attached.
6. On April 28, 1983, Plaintiff was convicted of Thomas' murder and
sentenced to death.
7. Plaintiff at all times maintained that he was innocent and had not
killed Thomas.
8. During Plaintiff's jury trial, the state prosecutor elicited testimony
that Thomas had testified in a federal drug trial against Plaintiff's
brother in-law, Frank Osborne.
9. On April 21, 1988 Plaintiff's conviction became final after it was
affirmed on direct appeal.
10. On January 14, 2005 Osborne died from injuries sustained during a car
accident.
11. On February 20, 2019 and February 27, 2019 Plaintiff submitted FOIA
Requests for disclosure of FBI file #872-293-E relating to Thomas. FOIA/PA
Requests, attached.
12. Plaintiff sought waiver of all fees as the records were requested for
personal not commercial use and Plaintiff is indigent.
13. On March 11, 2019 Defendants assigned FOIA Request No. 1430554-000 to
the Requests. March ll, 2019 letter, attached.
14. On April 3, 2019 Defendants invoked 5 U.S.C. §552(b)(7)(A) contending
the records are law enforcement records; there is a pending or prospective
law enforcement proceeding, and release of the records could reasonably be

expected to interfere with enforcement proceedings. Apr. 3, 2019 letter,
Case 1:21-cv-00053-RBW Document 1 Filed 01/04/21 Page 3 of 3

3.

attached.
15. Defendants however did not identify a pending or prospective law en-
forcement proceeding or how release of the records could interfere with
enforcement proceedings.
16. Nor did Defendants assess whether any portions of the records were
reasonably segregable.
17. Defendants also held that because no other responsive main files were
found, assessing whether fees should be waived was unnecessary.
18. On April 18, 2019 Plaintiff appealed the April 3, 2019 decision to the
Office of Information Policy ("OIP"). April 18, 2019 letter, attached.
19. On June 6, 2019 the OIP assigned No. DOJ-AP-2019-004336 to the appeal
and affirmed Defendants' April 3, 2019 decision not to disclose. June 6,
2019 letter, attached.
20. Plaintiff has exhausted all administrative remedies.

RELIEF
21. Plaintiff respectfully requests this Court:
(a) find Defendants' invocation of exemption 5 U.S.C. §522(b)(7)(A) is not
justified;
(b) find Plaintiff is entitled under 5 U.S.C. §552(a)(4)(A)(iii) to waiver
of all fees;
(c) enjoin Defendants from withholding records relating to FBI File #872-
293-E Daniel Thomas;
(d) order disclosure of all records relating to FBI File #872-293-E Daniel

Thomas.

fe

/
DATE: (2/27/20 Ronald Wheeler
